FILED
                            NOT FOR PUBLICATION
                                                                             JUL 02 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JESUS VILLA-MERAZ, AKA Isidro Cruz               No. 17-70100
Silva,
                                                 Agency No. A079-767-615
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 11, 2019
                               Seattle, Washington

Before: W. FLETCHER, CALLAHAN, and CHRISTEN, Circuit Judges.

      Jesus Villa-Meraz petitions for review of the Board of Immigration Appeals’

(“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application

for asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We deny the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
petition as to the asylum claim, and grant the petition as to the withholding of

removal and CAT claims.

      “We examine the BIA’s legal conclusions de novo and its factual findings

for substantial evidence.” Parada v. Sessions, 902 F.3d 901, 908 (9th Cir. 2018)

(internal quotation marks omitted); 8 U.S.C. § 1252(b)(4)(B). “Where, as here, the

BIA has reviewed the IJ’s decision and incorporated portions of it as its own, we

treat the incorporated parts of the IJ’s decision as the BIA’s.” Molina-Estrada v.

INS, 293 F.3d 1089, 1093 (9th Cir. 2002).

      1. Asylum and Withholding of Removal

      To qualify for asylum, an applicant must establish persecution or a well-

founded fear of persecution on account of a protected ground. Parada, 902 F.3d at

909. The protected ground must be “at least one central reason for persecuting the

applicant.” 8 U.S.C. § 1158(b)(1)(B)(I); see Parussimova v. Mukasey, 555 F.3d
734, 741 (9th Cir. 2009).

      To qualify for withholding of removal, an applicant must establish a “clear

probability” that he would be subject to persecution on account of a protected

ground. Chen v. Ashcroft, 362 F.3d 611, 617 (9th Cir. 2004). In contrast to

asylum, applicants for withholding of removal must simply establish that a

protected ground was “a reason” they were persecuted; the protected ground does


                                          2
not have to be the only reason or “a central reason” they were persecuted.

Barajas-Romero v. Lynch, 846 F.3d 351, 358–59 (9th Cir. 2017); Ayala v.

Sessions, 855 F.3d 1012, 1015, 1021 (9th Cir. 2017).

      Here, the agency correctly found that Villa-Meraz suffered harm that rose to

the level of persecution and that his proposed protected grounds—membership in

his family and imputed political opinion—constituted protected grounds. See, e.g.,

Rios v. Lynch, 807 F.3d 1123, 1128 (9th Cir. 2015); Molina-Estrada, 293 F.3d at

1095. But the agency concluded that Villa-Meraz did not establish nexus between

his persecution and these protected grounds. This determination is not supported

by substantial evidence.

      Villa-Meraz’s brother, Manuel, was an elected official in Mexico. While in

office, Manuel refused to cooperate with the cartel. Substantial evidence shows

Manuel was kidnapped and murdered by the cartel soon after he announced he was

running for president of the municipality. He was running against a candidate who

was backed by the cartel. Villa-Meraz’s mother witnessed the kidnapping, and

Manuel’s body was later found dumped in a ditch with wounds consistent with

having been beaten and shot multiple times. Country condition reports also

support that Manuel was killed for political reasons. The cartel has a history of

murdering elected officials and candidates for office. It is and was common for the


                                          3
cartel to murder political candidates and influence elections in Michoacán—both

prior to 2011, during 2011, and after 2011.

       Substantial evidence shows that, a little over a year later, Villa-Meraz’s

brother-in-law, Jesus Manuel, was murdered by the cartel as he sat in his car

outside a local grocery store. Villa-Meraz, Manuel, and Jesus Manuel worked

together both during and after Manuel’s term in elected office. They were

frequently seen together in public. Jesus Manuel also supported Manuel’s political

activities.

       After Manuel was killed, Villa-Meraz fled to the countryside. A little over a

year and a half later, substantial evidence shows Villa-Meraz was kidnapped by the

cartel soon after he was stopped by the police and identified himself. The cartel

beat him and held him captive for 1.5 months. The cartel knew to contact his sister

to request ransom money. He was released after his sister paid the requested

ransom money. The cartel told him they would kill him if they saw him again.

The cartel told him not to tell the government or the police that he was kidnapped

because the government and the police worked for the cartel, so the cartel would

find out about the report and kill him and his family.

       Villa-Meraz’s credible testimony; the credible written declarations submitted

by his family members; the documentary evidence he submitted, including a


                                           4
newspaper article regarding his brother-in-law’s murder, photographs of Villa-

Meraz’s injuries, and certificates related to his brother’s political office; and the

country condition reports compel a conclusion that Villa-Meraz’s brother Manuel

was killed by the cartel due to his political opinion, that Villa-Meraz’s brother-in-

law Jesus Manuel was killed by the cartel due to his relationship to Manuel, and

that Villa-Meraz was kidnapped, beaten, and held for 1.5 months by the cartel due,

at least in part, to his family membership. But the record also establishes that

Villa-Meraz’s kidnapping was motivated by financial gain because the kidnappers

sought a ransom. Therefore, we hold that the record compels a conclusion that

Villa-Meraz’s family membership was “a reason” he was persecuted, but not “a

central reason” he was persecuted. Accordingly, we affirm the agency’s denial of

Villa-Meraz’s application for asylum and humanitarian asylum, hold that Villa-

Meraz established a “clear probability” that he would be subject to persecution on

account of a protected ground, and reverse the agency’s denial of his application

for withholding of removal. We remand for the agency to grant withholding of

removal.

      2. Protection under the Convention Against Torture

      “To obtain relief under CAT, a petitioner must prove that it is more likely

than not that he or she will be tortured in the country of removal.” Parada, 902
5
F.3d at 914; 8 C.F.R. § 1208.16(c)(2). The torture must be “inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity.” 8 C.F.R. § 1208.18(a)(1); see also Garcia-

Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014) (Protection under CAT

“requires a two part analysis—first, is it more likely than not that the [individual]

will be tortured upon return to [their] homeland; and second, is there sufficient

state action involved in that torture.”). “CAT’s implementing regulations explicitly

require the agency to consider ‘all evidence relevant to the possibility of future

torture,’ and we have repeatedly reversed where the agency has failed to do so.”

Parada, 902 F.3d at 914–15; Haile v. Holder, 658 F.3d 1122, 1131 (9th Cir. 2011).

      Here, substantial evidence does not support the agency’s denial of Villa-

Meraz’s application for protection under CAT. The BIA “affirm[ed] the

Immigration Judge’s denial of [Villa-Meraz’s] application for protection under the

CAT (I.J. at 19–20).” In so affirming, the BIA stated that “the respondent did not

submit any evidence to establish that it is more likely than not that anyone in

Mexico would single him out for torture in the event of his return.” This finding is

not supported by substantial evidence. Villa-Meraz’s credible testimony,

declarations, photographs, and other evidence compel a conclusion that he was

tortured in the past. See 8 C.F.R. §§ 208.18(a)(1), 1208.18(a)(1) (defining torture).


                                           6
The record also compels a conclusion that Villa-Meraz faces a particular threat of

torture in the future. The cartel targeted Villa-Meraz’s family members in the past

and threatened to kill him if they saw him in the future.

      In addition, the BIA found that Villa-Meraz did not show that “any public

official or other person acting in an official capacity would acquiesce” to his

torture. But this finding is not supported by substantial evidence. Villa-Meraz was

only kidnapped by the cartel after the police identified him. The country

conditions reports and exhibits submitted by Villa-Meraz indicate widespread

corruption of local government officials and that local government officials

acquiescence in—and even actively participate in—the violence, kidnappings, and

murders perpetrated by the cartels. Villa-Meraz’s testimony, written declaration,

and the declarations he submitted from others also indicate the widespread

corruption of local government officials and their connections to and involvement

with the cartel. See Parada, 902 F.3d at 916 (“[W]e have held that the

acquiescence standard is met where the record demonstrates that public officials at

any level—even if not at the federal level—would acquiesce in torture the

petitioner is likely to suffer.”); Madrigal v. Holder, 716 F.3d 499, 509–10 (9th Cir.

2013) (“[A]n applicant for CAT relief need not show that the entire foreign

government would consent to or acquiesce in his torture.”). We reverse the


                                          7
agency’s decision and hold that Villa-Meraz is entitled to protection under CAT.

We remand for the agency to grant CAT deferral relief. See Avendano-Hernandez

v. Lynch, 800 F.3d 1072, 1082 (9th Cir. 2015) (“‘[U]nder the ordinary remand rule,

we are not permitted to decide a claim that the immigration court has not

considered in the first instance. But here, the BIA has already fully considered [the

petitioner’s] CAT claim.” (internal citation omitted)).

      PETITION DENIED IN PART, GRANTED IN PART, and

REMANDED.




                                          8
                                                                           FILED
Villa-Meraz v. Barr, No. 17-70100
                                                                             JUL 2 2019
Callahan, J., concurring in part and dissenting in part:                MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

      I agree with the majority’s disposition of Villa-Meraz’s asylum and

withholding of removal claim, but dissent from the holding that Villa-Meraz is

entitled to protection under the CAT. Rather, I would remand the CAT issue to the

agency for further proceedings.

          In denying Villa-Meraz’s CAT claim, the BIA cursorily concluded that

Villa-Meraz failed to present “any evidence” that he would be singled out for

torture and failed to establish that public officials would acquiesce in his torture.

In doing so, the BIA erred by failing to consider all relevant evidence as required

by the CAT’s implementing regulations, and by construing the “government

acquiescence” standard too narrowly in light of Parada v. Sessions, 902 F.3d 901

(9th Cir. 2018), and Madrigal v. Holder, 716 F.3d 499 (9th Cir. 2013). The

appropriate remedy for these errors, however, would be a remand for

reconsideration of the CAT claim, rather than a conclusive determination on our

part. This is particularly true because the BIA, in addressing Villa-Meraz’

entitlement to relief under the CAT, did not expressly reach whether his claims

even rise to the level of torture. 1 Although the BIA found that his harms rose to the


      1
        The IJ made a specific finding that “the past harm . . . [was not] sufficient
to constitute torture,” but the BIA did not expressly adopt any of the IJ’s reasons
for denying CAT relief. Rather, the BIA provided its own independent reasons for

                                           1
level of persecution for the purposes of his asylum and withholding claims, torture

under the CAT is defined by a different standard that is much more difficult to

meet. See 8 C.F.R. § 1208.18(a)(2) (“Torture is an extreme form of cruel and

inhuman treatment and does not include lesser forms of cruel, inhuman or

degrading treatment or punishment that do not amount to torture.”). Even if we

personally think that Villa-Meraz has established a clear probability of future

harms rising to the level of torture, 2 that is not our decision to make given the

BIA’s deficient analysis here. See Azanor v. Ashcroft, 364 F.3d 1013, 1021 (9th

Cir. 2004) (“[W]e must decide whether to grant or deny the petition for review

based on the Board's reasoning rather than our own independent analysis of the

record.”); Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (per curiam) (“In

reviewing the decision of the BIA, we consider only the grounds relied upon by

that agency. If we conclude that the BIA’s decision cannot be sustained upon its


denial of the CAT claim, which depart substantively from the specific findings and
reasons proffered by the IJ. Thus, our review of the agency’s denial of Villa-
Meraz’s CAT claim is limited to the BIA decision. See Hosseini v. Gonzales, 471
F.3d 953, 957 (9th Cir. 2006) (stating that where the “BIA conduct[s] its own
review of the evidence and law rather than simply adopting the immigration
judge's decision,” this court’s review “is limited to the BIA's decision, except to
the extent the IJ's opinion is expressly adopted.” (citation and internal quotation
marks omitted)).
      2
        In reviewing the totality of the evidence in the record, I am uncertain that it
compels the conclusion that Villa-Meraz established a clear probability of torture if
he returns to Mexico. We need not reach this ultimate issue, however, because the
BIA’s own analysis was incomplete.

                                           2
reasoning, we must remand to allow the agency to decide any issues remaining in

the case.”).

      Protection under the CAT is granted only in extreme cases given the difficult

legal standard that applicants must overcome to warrant relief. 3 I see no reason for

us to usurp the agency’s role by ordering CAT relief in the first instance,

particularly given the circumstances in this case. Considering that we all agree to

Villa-Meraz’s entitlement to withholding of removal under the INA, he faces no

immediate harm from a remand that allows the agency to address its overly

conclusory analysis of his CAT claim. As we did in the cases cited by the majority,

Parada, 902 F.3d 901, and Madrigal, 716 F.3d 499, we should remand for agency

reconsideration of Villa-Meraz’s entitlement to relief under the CAT.




      3
        In 2017, less than 2% of all CAT applications were granted relief. See U.S.
Dep’t of Justice, Exec. Office of Immigration Review, Statistics Yearbook Fiscal
Year 2017, 30 (2017), available at
https://www.justice.gov/eoir/page/file/1107056/download.

                                          3